DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant' s claim for the benefit of prior-filed application US 63/005,740 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/005,740, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 63/005,740 does not provide support for the lithium, molybdenum or vanadium ions described in claim 10 or for the formulation as a solid dosage form as described in claim 14. Therefore, claims 10 and 14 do not receive the benefit of the provisional application’s filing date of 04/06/2020.
Claims 1-9, 11-13, and 15-17 receive the benefit of the earlier provisional filing data of 04/06/2020.
Claims 10 and 14 receive the instant filing date of 04/06/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 02, 2021 is in compliance with the provisions of 37 CFR 1.97, except where noted.  Accordingly, the information disclosure statement is being considered by the examiner.
	
	Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification as written does not provide support for the lithium, molybdenum or vanadium ions described in claim 10 or for the formulation as a solid dosage form as described in claim 14.  
Paragraph [0057] line 3 uses the abbreviation “TMS”. This should be “TMC”
The brief description of the drawings for figures 1-4 (paragraphs [0015]-[0018]) each have the statement “Mean ± SEM”.  However, the mean ± SEM values are not indicated in the description or on the figures themselves.  The figures should be updated to include mean ± SEM values, the mean ± SEM values should be included in the description, or the statement “Mean ± SEM” should be removed from the brief description.  Applicant is reminded that no new matter may be added to the original disclosure. 
  Appropriate correction is required.      

Substitute Specification
The substitute specification filed 11/15/2021 conforms to 37 CFR 1.125(b) and (c) and has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the at least one enzyme in the form of a table.  The inclusion of a table in a claim is permitted only in exceptional circumstances where there is no practical way to define the invention in words. The claim should be rewritten without the use of a table as a listing of ingredients.  See MPEP 2173.05(s).
Claim 3 recites the “at least one enzyme”, however, the enzymes in the Table are not presented in the alternative.  It unclear whether just one or all of the enzymes are required. 
Claim 11 recites that the phosphatidylcholine is soy lecithin phospholipid. This statement lacks clarity as soy lecithin phospholipid is a mixture of fats and contains phosphatidylcholine.  Therefore, it is confusing to say that the phosphatidylcholine “is” soy lecithin phospholipid. For purposes of examination, this sentence is understood as saying that the phosphatidylcholine is "from" soy lecithin phospholipid.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the webpage from prodovitenow.com "N-Sorb Ingredients and Review" (July 29, 2018) as evidenced by the specification and Kushner US 2017/0049701.  
The prodovitenow.com webpage teaches use of the product N-SORB by orally administering the enzyme supplement after putting it in a water bottle (see The Cons).  The webpage provides a review of and a list of ingredients used in the product N-SORB. N-SORB is described as an enzyme supplement from Victory Nutrition International (see What is it?).  N-SORB is said to be constructed from prodosome technology (see How it Helps).  The ingredients listed for the supplement are identical to the list of enzymes (including Source, Activity/Dose, and mg) in the table of instant claim 3.   The N-SORB product used in this review came in a powder (solid) form (claim 14) but was put in a water bottle making it into a liquid form (see The Cons) (claim 13).  
As evidenced by the specification that N-SORB is a multienzyme complex consisting of the enzymes shown in Table 5 and that the enzymes are encapsulated in prodosome technology and is available from VNI (Victory Nutritional International) ([0033]) thereby evidencing that N-SORB taught by the website prodovitenow.com necessarily comprises the enzymes as recited in instant claim 3.  
As evidenced by the specification N-SORB is necessarily an enzyme supplement encapsulating the enzymes of Table 5 into phospholipid rich ionically enhanced SK713 SLP spheres (Example 2 [099]-[0100]), wherein the SK713 SLP spheres comprise ethyl alcohol (solvent), high-grade soy lecithin (>85% phosphatidyl choline) and trace minerals (ionic mineral composition), which become the ions of instant claim 10 ([0079]-[0080]). 
Example 1 describes the process of creating the SK713 SLP spheres ([0076]-[098]) that are used in the N-SORB product ([099]-[0100]).  The process involves adding water between 40-80% of the total final volume ([0078]), trace minerals between 0.1 - 12.0% (the trace minerals become the ions described in instant claim 10, see FIG. 16 of US 2017/0049701) ([0079]), and high-grade soy lecithin (>85% phosphatidyl choline) wherein the phosphatidylcholine is present between 2-20% by weight ([0080]).  Ethyl alcohol is further added and through the process the ions become impregnated and saturated in the phospholipid structure ([0080]).  Application of the N-SORB product in human subjects was further described in Example 3 ([0101]-[0138]), and demonstrates that the limitations of instant claims 4-8 are necessarily inherent properties of the N-SORB product.  N-SORB was administered to patients over 90 consecutive days and various health indices were measured including lipid profiles and quality of life and sleep quality measurements ([0102]).  After 90 days, measurements of the total cholesterol did not increase, LDL levels did not increase, and HDL levels did not decrease (Table 6).  Additionally, the Pittsburgh Sleep Quality Assessment score and the WHOQOL-BREF score increased in comparison with placebo (Table 10).  

Claims 1-13 and 15-17 are rejected under 102(a)(1) as being anticipated by Nair et. al. (The FASEB Journal, Vol. 33, Issue S1, p. 633.21-633.21, April 01, 2019) as evidenced by the specification and Kushner et. al. (US 2017/0049701).  
Nair teaches oral administration (1mL, twice daily) for 90 consecutive days of a KD120 multienzyme complex (MEC) called N-SORB.   The MEC is composed of proteases, amylases, lipases, alpha galactosidase, and glucoamylase from natural sources (see background).  The enzymes are encapsulated in an SK713 SLP (non-GMO soy lecithin phospholipid) adsorption technology ('Prodosome') (see background). 
As evidenced by the specification that N-SORB is a multienzyme complex consisting of the enzymes shown in Table 5 and that the enzymes are encapsulated in prodosome technology and is available from VNI (Victory Nutritional International) ([0033]) thereby evidencing that N-SORB taught by Nair necessarily comprises the enzymes as recited in instant claim 3.  As evidenced by the specification N-SORB is necessarily an enzyme supplement encapsulating the enzymes of Table 5 into phospholipid rich ionically enhanced SK713 SLP spheres (Example 2 [099]-[0100]).  As evidenced by Kushner et al (US 2017/0049701) SK713 SLP prodosomes necessarily comprise multilamellar liposomal clustoids comprising alcohol (solvent), 40-80% water, 2-20% phosphatidylcholine (soy lecithin phospholipid) of no less than 70% purity, and 0.1-12.0% ions including copper, zinc, manganese, selenium, chromium, iodine, calcium, magnesium, phosphorous, potassium, and chloride (ionic mineral composition) impregnated and saturated in the phospholipid substrate (see Kushner et al , pars. [0055], [0058], [0061], [0111] - [0114]).  
    Nair teaches that the N-SORB product was orally administered (1ml, twice daily) in human subjects over 90 consecutive days and compared against use of a placebo (see Methods).  Health indicators such as lipid profiles and the WHOQOL-BREF and PSQI questionnaires were used in assessing the effect of N-SORB in patients (see Methods). It was determined that there was no significant change in the lipid profiles and that the Quality of Life parameters were significantly improved in comparison to placebo use (see Results).  Therefore, the 90 day administration of the N-SORB product as taught by Nair necessarily possesses the functional limitations of claims 4-8, since the process is identical. Applicant is reminded that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.  Verdegaal Bros., Inc. v. Union Oil Co. of Calif., 814 F.2d 628, 632-33, 2USPQ2d 1051, 1054 (Fed. Cir.), cert. Denied, 484 U.S. 827 (1987).  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990), which states “a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”
Nair anticipates claims 1-13 and 15-17 as evidenced by the specification and Kushner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Kushner et. al. (US 2017/0049701) and the webpage from prodovitenow.com "N-Sorb Ingredients and Review" (July 29, 2018) and Nair et. al. (The FASEB Journal, Vol. 33, Issue S1, p. 633.21-633.21, April 01, 2019).
Kushner teaches an electrolyte-impregnated multilammellar clustoidal soy lecithin phospholipid (SLP) structure, also known as a prodosome ([0017]) or SK713 SLP Prodosome ([0058]).  The prodosome technology facilitates superior absorption of nutritionally and pharmacologically active therapeutic substances (abstract). For instance, Kushner teaches that the described prodosomes provide protection of the encapsulated nutritional contents within the multilamellar structures against the harsh acidic environment in the stomach, enabling the nutrients within the spheres to reach the small intestine intact, which promotes greater nutritional synergy in absorption and utilization.  This process helps create a formulation which enables nutrients to disperse over a larger surface area with the small intestine ([0088]).  Kushner teaches a method of the invention delivering an active ingredient to an individual that comprises the steps of: (a) providing a formulation comprising the active ingredient encapsulated in a multilamellar clustoidal phospholipid vehicle, wherein the multilamellar clustoidal phospholipid vehicle comprises a solvent, phosphatidylcholine of at least 70% purity, and a naturally derived ionic mineral composition; (b) administering the formulation to the individual in need thereof ([0022]). The prodosome is impregnated and saturated with solar dried electrolytes in an ionic state ([0061]).  The electrolytes are trace and macro minerals in ionic form and include ions such as copper, zinc, manganese, selenium, chromium, iodine, calcium, magnesium, phosphorous, potassium, and chloride ([0055]).  Kushner further teaches that water is present as a solvent in amounts from about 40 percent to 80 percent of the total final volume ([0111]) and that the ionic material is present at a level ranging from 0.1% to 12.0% by weight ([0112]). Additionally, the phospholipid is constructed from phosphatidylcholine of no less than 70% purity and is present in amounts between 2-20% ([0113], [0114]).  USP Alcohol may also be present in the formulation ([0114]).  The formulation serves as a vehicle for delivery of an active ingredient ([0021]), may be used in oral administration ([0087]), and may be formulated as either as liquid or a solid dosage form ([0108]).
While Kushner teaches an embodiment of the prodosome technology encapsulating vitamins that may be administered orally ([0070]), Kushner does not teach use of the prodosome encapsulation technology with enzymes. 
The prodovitenow.com webpage provides a review of and a list of ingredients used in the product N-SORB. N-SORB is described as an enzyme supplement from Victory Nutrition International (see What is it?) and is constructed from prodosome technology (see How it Helps).  The ingredients listed for the supplement match the list of enzymes (including Source, Activity/Dose, and mg) in the table of instant claim 3 (see Ingredients).  Further, the product using this enzyme mixture was said to provide increased activity levels for the user (see My Review).   
Nair also teaches use of the product N-SORB as described in the 102 rejection supra.  Nair indicates that the N-SORB product was tested in human subjects over 90 consecutive days and compared against use of a placebo (see Methods).  Health indicators such as lipid profiles and the WHOQOL-BREF and PSQI questionnaires were used in assessing the effect of N-SORB in patients (see Methods). It was determined that there was no significant change in the lipid profiles (i.e. total cholesterol and LDL levels do not increase, and HDL levels do not decrease) and that the Quality of Life parameters were significantly improved in comparison to placebo use (see Results).   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have substituted the mixture of enzymes used in the product N-SORB as taught by the webpage prodovitenow.com for the vitamins encapsulated in prodosomes as taught by Kushner. The enzyme mixture has been successfully used in oral supplements using prodosome technology.  Therefore, one would expect the encapsulation of the enzyme mixture with the specific prodosomes of Kushner would lead to predictable results of improved protection of the enzymes in the acidic environment of the stomach and improved absorption of the enzymes. The results of this substitution would have predictably led to the limitations of instant claims 4-8 as they have been shown to be associated with administration for 90 days of the product N-SORB as taught by Nair.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C MITCHELL whose telephone number is (571)272-7007. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.C.M./           Examiner, Art Unit 1619                                                                                                                                                                                             

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619